  Case: 1:19-cv-01296-PAB Doc #: 11 Filed: 08/05/19 1 of 1. PageID #: 132




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    WESTERN DIVISION


 Scott Fetzer Company,                            Case No. 1:19-cv-01296

                               Plaintiff,
                -vs-
                                                  JUDGE PAMELA A. BARKER

 Marcus Quinn et. al,

                               Defendants.        ORDER


       This matter was removed to this Court on June 5,2019. For the convenience of the Court, and

by no later than [14 days from the date of the filing of the Notice of Removal for new cases OR

14 days from the date of this Order for transferred cases], the parties are directed to refile herein

any motions and related briefing that were previously filed in state court and which remained pending

at the time of removal.

       IT IS SO ORDERED.



                                                     s/Pamela A. Barker
                                                    PAMELA A. BARKER
Date: August 5, 2019                                U. S. DISTRICT JUDGE
